

EXHIBIT 10.2
VOTING AND SUPPORT SETTLEMENT AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of March 28, 2016,
by and between Ambac Financial Group, Inc. (the “Company”) and each other
signatory hereto, severally and not jointly (each, a “Stockholder”) (the Company
and Stockholder, each a “Party” and, collectively, the “Parties”).
RECITALS
WHEREAS, the Company and each Stockholder each desire that the Company increase
the size of the Board of Directors of the Company (the “Board”) and add two new
members (who shall also be added to the Board of Ambac Assurance Corp. following
the 2016 Annual Meeting) and desire that such new members be nominated for
election at the 2016 annual meeting of stockholders of the Company, including
any adjournment or postponement thereof (the “2016 Annual Meeting”);
WHEREAS, the Company expects the Board to nominate as directors for election to
the Board at the 2016 Annual Meeting Ian Haft and David Herzog (collectively,
the “Independent Nominees”) and Alexander Greene, C. James Prieur, Jeffrey Stein
and Nader Tavakoli (collectively with the Independent Nominees, the “2016 Board
Nominees”);
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Company and each Stockholder, intending to be legally bound hereby, agree as
follows:
1.Board Matters; Board Appointments; 2016 Annual Meeting.
(a)    Effective as of the execution of this Agreement, such Stockholder hereby
agrees that it shall not, and that it shall use reasonable best efforts to cause
Axonic Capital LLC (“Axonic”) or any person employed by Axonic not to, (i)
nominate or recommend for nomination any person for election at the 2016 Annual
Meeting, directly or indirectly, (ii) submit any proposal for consideration at,
or bring any other business before, the 2016 Annual Meeting, directly or
indirectly, (iii) initiate, encourage or participate in any “withhold” or
similar campaign with respect to the 2016 Annual Meeting, directly or
indirectly, or (iv) publicly or privately encourage or support any other
stockholder to take, or support in the taking of, any of the actions or matters
described in this Section 1(a).
(b)    Such Stockholder agrees to appear in person or by proxy at the 2016
Annual Meeting and to vote, or cause to be voted, all shares of Common Stock
beneficially owned by such Stockholder as of the record date for the Annual
Meeting, March 29, 2016 (such date, the “Record Date”) (i) in favor of the 2016
Board Nominees, (ii) in favor of the Company’s “say-on-pay” proposal in
substantially the form provided to such Stockholder by or on behalf of the
Company prior to such Stockholder’s entry into this Agreement, and (iii) in
favor of the ratification of KPMG LLP as the Company’s auditors.
(c)    From the date hereof through the close of business on the date on which
the 2016 Annual Meeting is completed (including any adjournments or
postponements thereof), such Stockholder agrees that it shall not, and it shall
use reasonable best efforts to cause Axonic and any person employed by Axonic to
not, directly or indirectly, in any manner (whether through third parties or
otherwise) (other than, in each of cases (i) – (v), in support of and in favor
of the election of all of the 2016 Board Nominees and the other matters referred
to in Section 1(b)):
(i)    solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, the Common Stock, or become a



1

--------------------------------------------------------------------------------




“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), in or assist any person not a party to this Agreement (a
“Third Party”) in any “solicitation” of any proxy, consent or other authority
(as such terms are defined under the Exchange Act) to vote any shares of the
Common Stock (other than such encouragement, advice or influence that is in
accordance with this Agreement or otherwise consistent with Company management’s
recommendation in connection with such matter);
(ii)    advise, encourage, support or influence any person with respect to the
voting of any securities of the Company at the 2016 Annual Meeting(other than
 such encouragement, advice or influence that is consistent with the Company’s
recommendation in connection with such matter);
(iii)    seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors or with respect to the submission of any
stockholder proposal;
(iv)    other than as provided in this Agreement, seek, alone or in concert with
others, representation on the Board;
(v)    seek or request permission to do any of the foregoing, make any request
to amend, waive or terminate any provision of this Section 1 (including, without
limitation, this Section 1(c)), or make or seek permission to make any public
announcement with respect to any of the foregoing; and
(vi)    otherwise act, alone or in concert with others to make or cause to be
made any statement disparaging of the Company, its directors or management
including: (i) in any document or report filed with or furnished to the SEC or
any other governmental agency, (ii) in any press release or other publicly
available format, or (iii) to any analyst, journalist or member of the media
(including without limitation, in a television, radio, newspaper or magazine
interview), or otherwise (it being agreed that the prosecution in good faith of
litigation asserting that the Company has breached its obligations under this
Agreement, in and of itself, shall not constitute a violation of this clause
(vi) to the extent it is necessary in such litigation to describe the facts
underlying the asserted breach).
The restrictions set forth above in this Section 1(c) shall not apply for the
duration of any period that the Company is not in compliance with its
obligations under Section 8. Notwithstanding anything to the contray in this
Section 1, each Stockholder’s obligations under this Section 1 shall only apply
if only the 2016 Board Nominees are nominated by the Board to be directors of
the Board to be voted on at the 2016 Annual Meeting.
2.    Representations and Warranties of the Company.
The Company represents and warrants to such Stockholder that this Agreement has
been duly authorized, executed and delivered by the Company, and is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
3.    Representations and Warranties of the Stockholder.
Such Stockholder represents and warrants to the Company that this Agreement has
been duly authorized, executed and delivered by such Stockholder, is a valid and
binding obligation of such Stockholder, enforceable against the Stockholder in
accordance with its terms.
Such Stockholder further represents and warrants that, (i) as of the date of
this Agreement, it owns beneficially or directly, the number of shares of Common
Stock (the “Covered Shares”) previously disclosed to the Company in writing, and
as of the Record Date, it will have the power to direct the voting of the
Covered Shares, and (ii) as of March 24, 2016, except for such Covered Shares
and, except as previously disclosed to the Company in writing (the “Disclosed
Positions”), such Stockholder does not currently have, and does not currently
have any



2

--------------------------------------------------------------------------------




right to acquire, any interest in any other debt or equity securities of the
Company or to its knowledge any of the Company’s subsidiaries, including, in the
case of Ambac Assurance Corporation, obligations insured by such entity or any
rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its subsidiaries, including any swaps or
other derivative arrangements designed to produce economic benefits and risks
that correspond to the ownership of the Common Stock, whether or not any of the
foregoing would give rise to beneficial ownership, and whether or not to be
settled by delivery of Common Stock, payment of cash or by other consideration,
and without regard to any short position under any such contract or arrangement.
Such Stockholder further represents and warrants that, as of the date of this
Agreement, such Stockholder has no current intention to transfer or dispose of,
or engage in any trading in or with respect to, any Covered Shares.
4.    Disclosed Positions. The Company agrees to treat as confidential the
Disclosed Positions and use the same care with respect to the Disclosed
Positions as it uses with respect to its own confidential information and , if
permitted by law, to promptly notify Axonic if it is compelled by law or legal
process to diclose the Disclosed Positions and cooperate with Stockholders (at
their expense) to obtain a protective order or other available relief; provided
that, notwitstanding the foregoing, the Company shall be permitted to disclose
any of the Disclosed Positions to any third party, and such Disclosed Position
shall not be deemed confidential, to the extent that such Disclosed Position (i)
is in the Company’s possession prior to the disclosure by the Stockholders (and
is not known by the Company to be subject to another confidentiality agreement
with or other obligation of confidentiality to the Stockholders); (ii) is or
becomes generally available to the public other than as a result of any
violation by the Company of the provisions hereof; or (iii) is or becomes
available to the Company on a non-confidential basis from a source other than
the Stockholders (and such source is not known by the Company to be subject to
another confidentiality agreement with or other obligation of confidentiality to
the Stockholders). This Section 4 shall survive the termination of this
Agreement.
5.    Termination. This Agreement shall terminate on the earliest of (a) the
date on which either Independent Nominee ceases to serve on, or withdraws its
nomination from, the Board, or the Board fails to nominate either Independent
Nominee to serve on the Board, (b) the day following the 2016 Annual Meeting and
(c) June 18, 2016.
6.    Press Release and SEC Filing. Promptly following the execution of this
Agreement, the Company will issue a press release in the form and content agreed
with each Stockholder (the “Agreed Press Release”) announcing this Agreement and
any other settlement related agreement entered into with any other shareholder
of the Company. The Stockholder shall not make any public announcement or public
statement that is inconsistent with or contrary to the statements made in the
Agreed Press Release, except as required by law or the rules of any stock
exchange or with the prior written consent of the Company.
7.    Specific Performance; Remedies.
The Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, in addition to any other remedy to which they are entitled at
law or in equity. FURTHERMORE, EACH OF THE PARTIES HERETO (A) IRREVOCABLY WAIVES
THE RIGHT TO TRIAL BY JURY AND (B) AGREES TO WAIVE ANY BONDING REQUIREMENT UNDER
ANY APPLICABLE LAW, IN THE CASE ANY OTHER PARTY SEEKS TO ENFORCE THE TERMS BY
WAY OF EQUITABLE RELIEF. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.
8.    Expenses.
Each Party shall each be responsible for its own fees and expenses incurred in
connection with the negotiation, execution and effectuation of this Agreement
and the transactions contemplated hereby, including, but



3

--------------------------------------------------------------------------------




not limited to, any matters related to the 2016 Annual Meeting, except that
Company shall pay to Seward and Kissel LLP the legal fees and expenses of the
Stockholders in amount equal to $3,500 in respect of all Stockholders
collectively wihtin 10 business days of the Company’s receipt of a request on
behalf of all the Stockholders for such expenses, together with reasonable
documentation thereof. This Section 8 shall survive the termination of this
Agreement.
9.    Severability.
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
10.    Notices.
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
Party to receive the same. The addresses and facsimile numbers for such
communications shall be:
If to the Company:
Ambac Financial Group, Inc.
One State Street Plaza, 16th Floor
New York, New York
Facsimile No.: (212) 208-3384
Attention: General Counsel
With copies (which shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Facsimile No.: (212) 403-2000
Attention: Mark Gordon
If to the Stockholder:
c/o Chris Hughes, Director of Operations,
Axonic Capital LLC
390 Park Avenue 15th Floor
New York, N.Y. 10022
axonicconfirmations@axoniccap.com
11.    Applicable Law.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof that would result in the application of the



4

--------------------------------------------------------------------------------




laws of another jurisdiction. Each of the Parties hereto irrevocably agrees that
any legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Court of Chancery of the State of
Delaware (or, if any such court declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) and
any appellate court therefrom. Each of the Parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts. Each of the Parties
hereto hereby irrevocably waives, and agrees not to assert in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by applicable legal requirements, any claim that (A)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter of this Agreement, may not be enforced in or by
such courts.
12.    Exceptions. Notwithstanding anything to the contrary set forth in the
Agreement, nothing herein shall prevent, and none of Axonic, Axonic’s manager or
member, or any Stockholder shall have any liability for, (A) any private
communication by Axonic or any person employed by Axonic to (i) any other person
employed by Axonic, (ii) any director of or investor in a Stockholder (or any of
their representatives) or (iii) or any other client of Axonic or investor in
such client, (B) any communication or disclosure made by Axonic or any person
employed by Axonic as required by law or legal process or (C) Axonic, in the
exercise of its fiduciary duty, privately advising its clients (other then the
Stockholders) as to how or whether to vote their shares of the Company.
13.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party (including by means of electronic delivery or
facsimile).
14.    Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries. This Agreement contains the entire understanding of the
Parties hereto with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each the Parties. No failure on the part of either
Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to either Party, the prior written
consent of such Party . This Agreement is solely for the benefit of the Parties
hereto and is not enforceable by any other persons. The obligations of the
Stockholders under this Agreement are several and not joint.
[The remainder of this page intentionally left blank]





5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date first above written.
AMBAC FINANCIAL GROUP, INC.
 
 
 
By:
/s/ Stephen M. Ksenak
 
Name:
Stephen M. Ksenak
 
Title
Senior Managing Director and General Counsel


[Signature Page – Axonic Support Agreement]

--------------------------------------------------------------------------------






AXONIC CREDIT OPPORTUNITIES MASTER FUND LP,
 
By Axonic Capital LLC, its investment manager,
 
 
 
By:
/s/ Labib S. Mahfouz
 
Name:
Labib S. Mahfouz
 
Title
President & COO
 
 
 
OC 523 MASTER FUND LTD.,
 
 
 
By Axonic Capital LLC, its investment manager,
 
 
 
By:
/s/ Labib S. Mahfouz
 
Name:
Labib S. Mahfouz
 
Title:
President & COO


[Signature Page – Axonic Support Agreement]